UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 HASSAN BIN ATTASH,

               Petitioner,

                       v.                          Civil Action No. 05-1592 (RCL)

 BARACK H. OBAMA, et al.,

               Respondents.


                                             ORDER

       Upon consideration of respondents’ Unopposed Motion for Extension of Time to

Respond to a Portion of the Court’s Order of June 11, 2009, it is hereby

       ORDERED that Respondents’ motion is GRANTED. Respondents have until August 31,

2009 to respond to that portion of the June 11, 2009 Order requiring the production of all

reasonably available evidence that shows that one particular individual used a particular alias.




 8/18/09                                                 /s/
 Date                                                Chief Judge Royce C. Lamberth
                                                     United States District Judge